Citation Nr: 1724245	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  07-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease including coronary artery disease (CAD) and hypertension, to include as secondary to a service-connected anxiety disorder, not otherwise specified, with depression.

2.  Entitlement to service connection for residuals of broken bones of the hands, arms, and legs.

3.  Entitlement to special monthly pension based on the need for aid and attendance.

4.  Entitlement to an initial rating in excess of 50 percent prior to February 26, 2016, and a rating in excess of 70 percent thereafter, for a service-connected anxiety disorder, not otherwise specified, with depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.  He passed away in May 2017.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and from an August 2012 rating decision of the Pension Management Center in St. Paul, Minnesota.

In a May 2015 decision, the Board remanded the Veteran's psychiatric disability increased rating claim so that the agency of original jurisdiction (AOJ) could issue a Statement of the Case (SOC) under Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Although the AOJ increased the Veteran's disability rating in a June 2016 rating decision, it did not issue the Veteran an SOC, nor did it provide the Veteran the opportunity to perfect an appeal as to that issue.  Prior to the Veteran's death, the Veteran's representative specifically argued that Board should remand the issue again so that the AOJ can send the Veteran an SOC.  See the Veteran's January 2017 Appellate Brief.  For purposes of completeness and clarity, the Board will list the issue above and dismiss it below.


FINDING OF FACT

In June 2017, the Board received notice that the Veteran died in May 2017.  




CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal as to entitlement to service connection for CAD and hypertension, to include as secondary to a service-connected anxiety disorder, not otherwise specified, with depression.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal as to entitlement to service connection for residuals of broken bones of the hands, arms, and legs.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

3.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal as to entitlement to special monthly pension based on the need for aid and attendance.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

4.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal as to entitlement to an initial rating in excess of 50 percent prior to February 26, 2016, and a rating in excess of 70 percent thereafter, for a service-connected anxiety disorder, not otherwise specified, with depression.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the Veteran died on May [REDACTED], 2017, during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



















	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of entitlement to service connection for CAD and hypertension, to include as secondary to a service-connected anxiety disorder, not otherwise specified, with depression, is dismissed.

The appeal of entitlement to service connection for residuals of broken bones of the hands, arms, and legs is dismissed.

The appeal of entitlement to special monthly pension based on the need for aid and attendance is dismissed.

The appeal of entitlement to an initial rating in excess of 50 percent prior to February 26, 2016, and a rating in excess of 70 percent thereafter, for a service-connected anxiety disorder, not otherwise specified, with depression is dismissed.




		
V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


